Citation Nr: 0503898	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-34 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.

2.  Entitlement to service connection for a left hand 
disability.

3.  Entitlement to an increased rating for acneform lesions 
of the upper back, currently assigned a 10 percent 
evaluation.

4.  Entitlement to an increased rating for post-operative 
residuals of a left knee injury, currently assigned a 10 
percent evaluation.

5.  Entitlement to an increased (compensable) evaluation for 
tinea pedis (claimed as athlete's foot).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from September 1982 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003.  In June 2004 the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  

The issue reopened in this decision, as well as the remaining 
issues listed on the title page of this decision, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Evidence received since a final November 1998 RO decision, 
which denied service connection for a back disability, 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for a back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).   

Service connection for a low back disability was denied by 
the RO in a November 1998 rating decision.  The veteran did 
not appeal that decision within one year of notification to 
him of the denial of that claim, and, accordingly, the 
November 1998 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004).  However, the 
previously denied claim may be reopened by submission of new 
and material evidence, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).

The veteran's request to reopen his claim was received in 
September 2002.  Although the January 2003 rating decision 
denied the claim on the basis that no new and material 
evidence had been presented, in the September 2003 statement 
of the case, the claim was addressed on a de novo basis, 
without regard to the prior final decision.  However, whether 
a claim is reopened is a jurisdictional matter, and the Board 
must independently address that issue, regardless of the 
actions of the RO.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Under the applicable law, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004). 

Evidence of record at the time of the 1998 RO decision 
included service medical records which showed complaints of 
back pain in May 1983, September 1984, December 1985, June 
1986, June 1990, December 1992, and October 1994.  On his 
separation examination in March 1998, the veteran reported a 
history of recurrent back pain, more frequent since his 1997 
knee surgery.  

Also of record was a September 1998 VA examination report 
which noted a remote history of low back pain, noted to be a 
relatively infrequent complaint.  The RO denied the claim on 
the basis that a chronic disability was not shown in service, 
and a current disability was not shown.  

Evidence received since that decision includes VA treatment 
records dated from 2001 to 2004, which show numerous 
complaints of low back pain.  In addition, beginning in 2002, 
it was noted that X-rays showed degenerative joint disease of 
the lumbosacral spine.  

At his hearing before the undersigned in June 2004, the 
veteran testified that he began experiencing back pain in 
service, as a result of heavy lifting he did in connection 
with his job as motor vehicle mechanic, and that the pain had 
continued to worsen to the present time.    

The medical evidence of current disability relates to an 
unestablished fact necessary to substantiate the claim, and 
is neither cumulative nor redundant of the evidence of record 
at the time of the prior final denial of the claim.  This 
additional medical evidence, and the veteran's testimony, 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old.  38 C.F.R. § 3.156.   


ORDER

New and material evidence to reopen a claim for service 
connection for a low back disability has been received; to 
that extent, the appeal is granted.


REMAND

Because the claim for service connection for a low back 
disability has been reopened, the VA duty to assist the 
veteran in developing evidence pertinent to his reopened 
claim must be satisfied, as well as further notification.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  Specifically, he should be afforded an examination, 
and requested to identify or provide any other relevant 
evidence in existence.  

In the January 2003 rating decision, the RO also denied 
claims for increased ratings for acneform lesions on the 
upper back (rated 10 percent disabling) and post-operative 
residuals of a left knee injury (rated 10 percent disabling).  
In an August 2003 rating decision, the RO denied service 
connection for a left hand disability, and denied a 
compensable rating for tinea pedis.  In his November 2003 
substantive appeal for the low back disability claim, he 
disagreed with the ratings assigned for the acneform lesions 
on the upper back, the left knee disability, and tinea pedis.  
At the June 2004 Travel Board hearing, the veteran presented 
testimony as to these issues, although his representative 
noted he had not yet received a statement of the case.  In 
addition, in a statement received in March 2004, the veteran 
also disagreed with the denial of service connection for a 
left hand disability.  However, the file does not indicate 
that the veteran has been furnished a statement of the case 
on these issues.  The veteran must be furnished a statement 
of the case addressing the issues, and he should also be 
advised that a timely substantive appeal (VA Form 9 or an 
equivalent writing) will be required for appellate review of 
the additional issues.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO should undertake all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) for the reopened claim 
for service connection for a low back 
disability.  See also 38 C.F.R. § 3.159 
(2004).  Specifically, the veteran should 
be notified of the evidence and 
information necessary to substantiate his 
reopened claim.  Such notice should inform 
him of the respective obligations that he 
and VA bear in the production or obtaining 
that evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claim.  

2.  The veteran should be afforded an 
appropriate VA examination to identify the 
nature and etiology of any current low 
back disability.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner is requested to render opinions 
as to the current diagnosis(es) of the 
veteran's low back condition, to include 
whether he has degenerative joint disease; 
and whether, based on examination 
findings, review of historical records, 
and medical principles, it is at least as 
likely as not that a currently shown low 
back disability is related to service.  
The examiner should specifically comment 
on whether osteophytes shown on X-rays in 
September 1998 represented the onset of 
degenerative joint disease diagnosed 
later.  The complete rationale for all 
opinions expressed should be provided.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a low back 
disability on a de novo basis.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

4.  The RO should provide the veteran and 
his representative with a statement of the 
case on the issues of:  (1) entitlement to 
service connection for a left hand 
disability; (2) entitlement to a rating 
higher than 10 percent for acneform 
lesions of the upper back; (3) entitlement 
to a rating higher than 10 percent for 
post-operative residuals of a left knee 
injury; and (4) entitlement to a 
compensable rating for tinea pedis.  He 
should also be informed that a timely 
substantive appeal (VA Form 9 or an 
equivalent writing) will be required for 
appellate review of any or all of these 
additional issues.  If no appeal is filed, 
the additional claims should not be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


